BARHAM, Justice
(dissenting).
The issue in this case is controlled by Article 8, Section 15, of the Louisiana *863Constitution, and any statutory law must be given a construction not repugnant to that provision. It states:
“All elections by the people * * * shall be by official ballot * * *; and such ballots shall have printed thereon, and at the head and immediately preceding the list of names of the candidates of each political party or nominating paper, a specific and separate device adopted by such political party by which the political party and the candidates of such political party or nominating paper may be indicated. * * * ” (Emphasis here and elsewhere is mine.)
In addition to the mention of a device in this constitutional provision, our statutory law makes several references to the selection of an emblem or device for use on ballots to designate the political parties in elections. See, for example, LSA-R.S. 18:622, 623, 671. In all but one instance the references to selection of party emblems or devices are qualified by the statement that the selection of the emblem or device must be made by the state central committee of the political party or in the nominating papers. The majority has based its conclusion upon one sentence of one statute in which these qualifying words are omitted. This statute, LSA-R.S. 18:671, is contained in the sub-part titled “Form of Ballot”. The words “* * the ballot shall be so arranged as to indicate [1] the name of the party, [2] the national party emblem, [3] the names of the candidates for president and vice president of the party, and [4] the names of the candidates for the office of presidential elector” mean no more and no less than the italicized verb dictates: They are a mandate to the Secretary of State for the order or arrangement or form in preparing the election ballot. They cannot be construed so as to control the selection of the emblem for a political party when there is positive law for this purpose in other statutes and in the Constitution.
Article 1, Section 2, and Article 2, Section 1, of the United States Constitution specifically leave to the states the election processes for all elective positions in the United States and its political subdivisions. No amendment or court decision has changed this basic concept. Just as there are no national elections but only elections in the several states of this Union, for the purpose of participating in elections there are no national parties but only state parties operating under legislative authority in the several states. Therefore, since national political parties do not exist in the election machinery of the State of Louisiana, and since the only political parties in our state are those recognized and regulated by Louisiana law, any constitutional or statutory mention of “political parties” must necessarily refer only to state political parties.
*865Our law clearly provides that the state central committee of each political party shall select the party emblem or device. Obviously the Democratic State Central Commitiue has attempted to choose the Rooster, which is the traditional emblem of the Democratic party in the State of Louisiana, as the emblem or device to be arranged above the names of the electors for the Democratic nominees for President and Vice President.* The constitutional reference to “* * * a specific and separate device adopted by such political party” requires this court to recognize the resolution of the Democratic State Central Committee.
Since the Democratic party through its state central committee has selected its emblem for the general election of November 5, 1968, this court should not interpose its judgment in this purely political matter where the proper agency has acted in compliance with constitutional and legislative authority. I therefore respectfully dissent.

 The Rooster has been the emblem of the Democratic party in the State of Louisiana in every presidential election in this century except for that in 1948. It must be conceded that the voters of Louisiana recognize the Rooster as the emblem of the Democratic party in the elections for President as well as in other elections. It is of much interest to note that the Rooster is also the emblem of the Democratic party in several other states of this Union, and that in elections there is no uniform national emblem for that party.